WALKER, J.
(Dissenting.) — I do not concur in the majority opinion.- The conclusion reached therein, as well as in that of the Kansas City Court of Appeals, is based upon the theory that statutes authorizing special assessments are acts inherent in sovereignty and if a lien is created it should be construed as are liens of judgments for general taxes. The priority of liens for general taxes over other charges on real estate is held by this court in Morey Engineering & Construction Co. v. Ice Rink Co., 242 Mo. 241, to exist independent of legislative action. Granting the sovereignty of the State and its power to provide means for its existence, this power to create a lien must have had an origin ■either in the common law or a statute. At the common law there was no rule which made a levy and assessment of taxes ex proprio vigore a lien on land. The lien then, if it exists, must have its origin in a statute. An examination of the laws of this State from 1820 (Laws 1820, p. 97) to the revision of 1909 (Sec. 11499, R. S. 1909) discloses that we have had throughout our judicial history an express statute declaring a judgment for general taxes a first lien on the land assessed. This fact is in effect admitted by the majority opinion in the Morey case, and amply suffices for the existence of the rule as to priority in regard to general taxes without a resort to abstract reasoning in regard to sovereignty, necessity, etc. While the State’s necessity may originally have impelled the Legislature to create a lien giving a judgment for general taxes priority over other charges on land, if then created it did not previously exist. If the right to the lien existed independent of statute, what reason or necessity prompted legislative action in the first in*709stance and has subsequently perpetuated the act for almost a century?
We are not concerned, however, with the doctrine announced in the Morey case relative to the priority of a lien for general taxes except to note what we deem a fallacy therein in regard to the origin and source of the lien as affecting the doctrine announced concerning the priority of liens for special taxes; and in the latter, we are only concerned in determining whether the last created lien takes priority over those of the same character but of an earlier date.
Before discussing the matter which constitutes the core of this controversy, some further reference to the doctrine of sovereignty as sought to be applied to special assessments is not improper. Let us see how far the reasoning supporting the doctrine of sovereignty of the State in regard to general taxes can be applied to special taxes levied by a municipality. The latter, in the exercise of its power of eminent domain, either under its charter or by virtue of an ordinance, authorizes public improvements, prescribes therein how the work shall be done and the manner in which the contractor shall be paid. Usually in such charter or ordinance a lien is created which becomes a charge upon the lot owner’s property to secure the payment of his proportion of the improvement. Thereafter all semblance of the city’s sovereignty, if it can be so entitled, ceases, and the matter becomes one of obligation between the lot owner and the contractor— the former’s liability being, of course, limited to the lot affected by the improvement. No question of public necessity exists, but solely one of improvement or the betterment of the condition of the city, in • which it seeks through the charter or ordinances to facilitate action and insure completion of the work by taking the initiative and directing the work.
This court, in recognition of the distinctive differences between general taxes and special assess-*710meats, recently said that the latter, while in a broad sense referable to the taxing power, were not taxes for public purposes or taxes at all within the purview of the Constitution relating to uniformity of taxation or of other sections of the article on revenue and taxation. [Ranney v. Cape Girardeau, 255 Mo. 514.] If special assessments for street improvements are not for public purposes, as the Ranney case holds, then the liens created to enforce the payment of such assessments bear no analogy to liens for general taxes and the argument as to the inherent rights of sovereignty in the creation of such special liens goes for naught. In the absence, therefore, of a rule of the common law, and the doctrine of inherent sovereignty being confined, if it exists, to liens for general taxes, and there being no general statute in relation to same, the intelligent determination of the matter at issue requires an examination of the charter and ordinances of Kansas City.
Preliminary to this examination and in support of the conclusion that charges on land of the character here under review are of purely statutory origin, this court has several times held that in the absence of an express charter or statutory authority a municipality has no power to create a lien for taxes imposed by it. [Jefferson City v. Whipple, 71 Mo. 519; Kansas City v. Payne, 71 Mo. 159; Schmidt v. Smith, 57 Mo. 135.]
Kansas City is governed by a special charter. Under a general statute (Sec. 9752, R. S. 1909) the city is given exclusive control over its public highways, streets, alleys and public places. This statute confers ample power on the city to provide in its charter or by ordinance for public improvements, such as the grading and paving of streets. As a consequence we find in section 22, article 8, of the charter, the following provision: “As soon as the cost of any work, payable in special tax bills . . . has been assessed *711against the tracts of land chargeable therewith, the Board of Public Works shall, at the time of delivering the tax bills to the contractor, . . . certify such apportionment and assessment to the city treasurer, etc.” In the same article (8), section 24, of the charter it is provided that: “every special tax bill issued under the provisions of this article shall be a lien on the land described therein upon the date of the certification thereof to the city treasurer, as in this article provided.”
If any question can arise as to the date of the commencement of the liens under these charter provisions, the following rulings in analogous cases become pertinent: In Haag v. Ward, 186 Mo. 325, while the date of the commencement of the lien was not the matter in issue, the court held, under the charter then in existence (1899), that “every special tax bill shall be a lien on the lands on the date of the receipt to the Board of Public Works thereforand in Buchanan v. Kansas City, 208 Mo. l. c. 681, in discussing certain condemnation proceedings there involved, it was held that assessments for benefits under the charter of Kansas City (section 20, article 10) constituted a lien from the date of the taking effect of the ordinance in pursuance of which the assessments were made. Elsewhere a like rule obtains as to the date of the commencement of the lien: Cemansky v. Fitch, 121 Iowa, l. c. 188; Meadville v. Dickson, 129 Pa. St. l. c. 8; Eagle Mfg. Co. v. Davenport, 101 Iowa, 493; 2 Cooley, Taxation (2 Ed.), 871; 4 Dillon on Municipal Corporations (5 Ed.), sec. 2485.
Prom the charter provisions cited, and in the absence of any general statute on the subject, we must conclude that liens for special tax bills exist only under the authority of the charter. It has been held in a number of other jurisdictions that liens thus created must be measured as to their commencement, duration, *712limitation and priority by the statute of their origin. [Lyon v. Alley, 130 U. S. 177; United States v. Railroad, 4 Dill. (U. S. C. C.) 71; Heine v. Levee Commrs., 19 Wall. (U. S.) 655; Sheffield City Co. v. Tr. National Bank, 131 Ala. 185; Binkert v. Wabash Railway Co., 98 Ill. 205; Fisher v. Brower, 159 Ind. 139; Garrettson v. Scofield, 44 Iowa, 35; Jaffray & Co. v. Anderson, 66 Iowa, 718; Fuller v. Day, 103 Mass. 481; Ky. Cent. Ry. Co. v. Commonwealth, 92 Ky. 64.] Nor can such liens arise by implication from the power to tax, but they must be expressly created by statute (Maish v. Bird, 22 Fed. 180; Fisher v. Brower, supra; State v. Beilin, 79 Minn. l. c. 134; Philadelphia v. Greble, 38 Pa. St. 339; Philadelphia v. Anderson, 142 Pa. St. 357); and when so created 'they cannot be enlarged by construction, and the law under which they exist must be strictly construed (Gudger v. Bates, 52 Ga. 285; Phelan v. Smith, 22 Wash. 397; Jaffray & Co. v. Anderson, 66 Iowa, 718); and a statute creating such liens will not be held to be retroactive unless it clearly appears to have been the legislative intent (Burnet v. Dean, 60 N. J. Eq. 9; Pittsburg’s Appeal, 40 Pa. St. 455; Clark v. Hall, 19 Mich. 356).
The liens here under consideration being, as we have shown, of statutory, or, more specifically, of charter origin, they must be considered in accordance with the law of their creation. This provides that they shall attach upon the date of their certification by the Board of Public Works to the city treasurer (sections 22 and 24, article 8, charter of Kansas City). An examination of the charter explains the reason why the time stated is fixed for the beginning of the lien. When the cost of the work payable in special tax bills has .been determined, the same is assessed against the tracts of land chargeable therewith and the Board of Public Works certifies the apportionment and assessment of such cost to the city treasurer. Until this has been *713done no levy of tax has been made against the land, and no lien can therefore attach. [Cemansky v. Fitch, 121 Iowa, l. c. 189.] If no lien can attach until the time stated, and the law giving the lien must be strictly construed and can have no retroactive force, as many authorities cited attest, then liens for special assessments under the charter of Kansas City become effective only in the order of the dates of their respective certifications to the city treasurer.' To hold otherwise would be to declare a lien created before the tax on which it is based had been levied.
In harmony, therefore, with the opinion of the St. Louis Court of Appeals in the well reasoned case of Parker-Washington Co. v. Corcoran, 150 Mo. App. 188, we are of the opinion that the judgment of the circuit court should be affirmed.